Per Curiam.
This is a suit in equity by a wife for a divorce from her husband on the ground of extreme cruelty. The facts constituting the alleged cruelty are stated in the petition. The parties to the suit are the parents of four children, and plaintiff prayed for their custody, for an allowance for their support, and for permanent alimony. Defendant denied the cruelty charged by plaintiff, and prayed for a divorce in his favor on the ground of extreme cruelty on the part of plaintiff. Upon a' trial of the cause the district court found the issues in favor of plaintiff, granted her a divorce, gave her custody of the children, and allowed her permanent alimony in the sum of $1,566.66, and in addition $20 a month for the support of the children. Defendant appealed.
Upon a trial de novo the findings of fact are the same as the findings of the district court on the issues as to divorce, as to extreme cruelty, as to the custody of the children, as to the allowance for their support, and as to the amount of alimony. Owing to the present pecuniary situation of defendant, however, the amount of alimony allowed by the district court is made payable as follows: One hundred dollars when the mandate is received by the clerk of the district court, and $100 every three months thereafter until the entire sum of $1,566.66 is paid, deferred payments not to bear interest until due. The judgment below is modified accordingly and as thus modified is affirmed.
Affirmed as modified.